Exhibit 10.1

 

PRIMO WATER CORPORATION
LONG-TERM PERFORMANCE PLAN

 

Primo Water Corporation (the “Company”) sets forth herein the terms and
conditions of its Long-Term Performance Plan (the “LTPP”), effective February
28, 2017 (the “Effective Date”).

 

1.

PURPOSE

 

The LTPP is intended to enhance the ability of the Company and its Affiliates to
attract and retain highly qualified officers and key employees, and to motivate
such officers and employees to serve the Company and its Affiliates and to
expend maximum effort to improve the long-term business results and earnings of
the Company, by providing to such persons an opportunity to acquire or increase
a direct proprietary interest in the operations and future success of the
Company. To this end, the LTPP provides for the grant of Performance Awards (as
defined in the Company’s Amended and Restated 2010 Omnibus Long-Term Incentive
Plan (as amended, the “Omnibus Plan”). The LTPP is a sub-plan of the Omnibus
Plan. Each grant under the LTPP of a Performance Award (an “LTPP Award”) shall
be an Award under the Omnibus Plan and shall be subject to all of the terms and
conditions of the Omnibus Plan. Any shares of Common Stock (“Shares”) issued
under an LTPP Award shall come from the Omnibus Plan and shall reduce the number
of Shares available for issuance under the Omnibus Plan.

 

2.

DEFINITIONS

 

Any term that is capitalized herein but not otherwise defined shall have the
meaning given to it under the Omnibus Plan.

 

3.

ADMINISTRATION OF LTPP

 

3.1. General

 

The LTPP shall be administered by the same administrator, and in the same
manner, as the Omnibus Plan.

 

3.2. Forfeitures; Clawbacks

 

Upon notification of a termination of employment for Cause, any outstanding LTPP
Award held by a Grantee shall terminate immediately, such LTPP Award shall be
forfeited, and the Grantee shall have no further rights thereunder.

 

Any LTPP Award or other amount or benefit received under the LTPP shall be
subject to potential cancellation, recoupment, rescission, payback, or other
action in accordance with the terms of any applicable Company clawback policy or
any applicable law, as may be in effect from time to time, all to the extent
determined by the Committee to be applicable to the Grantee. By accepting an
LTPP Award, the Grantee shall be deemed to have acknowledged and consented to
the Company’s application, implementation, and enforcement of any applicable
Company clawback policy that may apply to the Grantee and any provision of
applicable law relating to cancellation, recoupment, rescission, or payback of
compensation, whether adopted prior to or following the grant of the LTPP Award,
and to have agreed that the Company may take such actions as may be necessary to
effectuate any such policy or applicable law, without further consideration or
action.

 

 
1

--------------------------------------------------------------------------------

 

 

If the Grantee breaches a non-competition, non-solicitation, non-disclosure,
non-disparagement, or other restrictive covenant set forth in an Award Agreement
or any other agreement between the Grantee and the Company or any Affiliate,
whether during the Grantee’s employment with the Company or an Affiliate or
following such employment, in addition to any other penalties or restrictions
that may apply under any such agreement, state law, or otherwise, the Grantee
shall forfeit or pay to the Company:

 

(i)     any and all outstanding LTPP Awards granted to the Grantee, including
LTPP Awards deferred under Section 3.3 below;

 

(ii)     any Shares held by the Grantee issued pursuant to an LTPP Award or
otherwise issued in connection with the LTPP that were acquired by the Grantee
within the immediately preceding 36-month period;

 

(iii)     the profit realized by the Grantee from the sale, or other disposition
for consideration, of any Shares received by the Grantee issued pursuant to an
LTPP Award or otherwise issued in connection with the LTPP within the
immediately preceding 36-month period; and

 

(iv)     any cash or other amounts issued to the Grantee pursuant to an LTPP
Award within the immediately preceding 36-month period.

 

3.3. Deferral Arrangements

 

The Committee may permit or require the deferral of any LTPP Award payment into
a deferred compensation arrangement, subject to such rules and procedures as it
may establish in accordance with Section 409A, which may include provisions for
the payment or crediting of interest or dividend equivalents, including
converting such credits into deferred units of Common Stock.

 

4.

AMENDMENT and termination of LTPP

 

The Committee may, at any time and from time to time, amend, suspend, or
terminate the LTPP as to any LTPP Awards that have not been made. An amendment
shall be contingent on approval of the Company’s stockholders to the extent
stated by the Committee, required by applicable law, or required by applicable
securities exchange listing requirements. No LTPP Awards shall be made after the
Termination Date. The applicable terms and conditions of the LTPP, and any terms
and conditions applicable to LTPP Awards granted prior to the Termination Date,
shall survive the termination of the LTPP and continue to apply to such LTPP
Awards. No amendment, suspension, or termination of the LTPP shall, without the
consent of the Grantee, materially impair rights or obligations under any LTPP
Award previously awarded.

 

5.

AWARD ELIGIBILITY

 

LTPP Awards may be made to any employee of the Company or its Affiliates as the
Committee may determine and designate from time to time.

 

6.

TERMS AND CONDITIONS OF LTPP AWARDS

 

6.1. Performance Measures and Terms and Conditions

 

LTPP Awards shall be eligible to become earned during an applicable performance
period based upon the level of the Company’s achievement of performance measures
determined by the Committee for that performance period, as set forth in the
applicable Award Agreement. At the time of grant, the Committee may establish a
period of time and any additional terms and conditions applicable to LTPP
Awards. Each LTPP Award may be subject to different restrictions.

 

 
2

--------------------------------------------------------------------------------

 

 

6.2. Rights of Holders of LTPP Awards

 

6.2.1. Settlement of LTPP Awards

 

LTPP Awards shall be settled in accordance with the terms of the applicable
Award Agreement.

 

6.2.2. Voting and Dividend Rights

 

Holders of LTPP Awards shall not have rights as Company stockholders with
respect to Shares issuable under such awards, including voting or dividend or
dividend equivalent rights, unless and until Shares become deliverable in
connection with the awards.

 

6.2.3. Creditor’s Rights

 

A holder of an LTPP Award shall have no rights other than those of a general
creditor of the Company. An LTPP Award represents an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the LTPP Plan
and the applicable Award Agreement.

 

6.3. Delivery of Shares

 

Upon the satisfaction of all applicable terms and conditions prescribed by the
Committee, the restrictions applicable to an LTPP Award shall lapse, and a stock
certificate for the Shares earnable under the LTPP Award (to the extent payable
in Shares) shall become deliverable, free of all such restrictions, to the
Grantee or the Grantee’s beneficiary or estate, as the case may be; provided,
however, that the Company may elect to satisfy any requirement for the delivery
of stock certificates through the use of book entry.

 

6.4. Status of LTPP Awards under Section 162(m)

 

It is the intent of the Company that LTPP Awards granted to persons who are
designated by the Committee as likely to be Covered Employees within the meaning
of Section 162(m) shall, if so designated by the Committee, qualify as
“performance-based compensation” under Section 162(m); accordingly, such LTPP
Awards shall be administered and interpreted in a manner consistent with
Section 162(m). The foregoing notwithstanding, because the Committee cannot
determine with certainty whether a given Grantee will be a Covered Employee with
respect to a fiscal year that has not yet been completed, the term Covered
Employee as used herein shall mean only a person designated by the Committee, at
the time of grant of an LTPP Award, as likely to be a Covered Employee with
respect to that fiscal year. If any provision of the LTPP or any agreement
relating to an LTPP Award does not comply or is inconsistent with the applicable
requirements of Section 162(m), such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements. Notwithstanding
anything herein to the contrary, the Committee may provide for LTPP Awards to
Covered Employees that are not intended to qualify as “performance-based
compensation” under Section 162(m).

 

7.

TERMS APPLICABLE GENERALLY TO LTPP AWARDS

 

7.1. Disclaimer of Rights

 

No provision in the LTPP or in any Award Agreement shall be construed to confer
upon any individual the right to remain in the employ or service of the Company
or any Affiliate, or to interfere in any way with any contractual or other right
or authority of the Company or any Affiliate either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company or
any Affiliate. In addition, notwithstanding anything contained in the LTPP to
the contrary, no LTPP Award shall be affected by any change of duties or
position of the Grantee, so long as such Grantee continues to be an employee of
the Company or an Affiliate. The obligation of the Company to pay any benefits
pursuant to the LTPP shall be interpreted as a contractual obligation to pay
only those amounts described herein, in the manner and under the conditions
prescribed herein. The LTPP shall in no way be interpreted to require the
Company to transfer any amounts to a third party trustee or otherwise hold any
amounts in trust or escrow for payment to any Grantee or beneficiary under the
terms of the LTPP.

 

 
3

--------------------------------------------------------------------------------

 

 

7.2. Nonexclusivity of LTPP

 

The adoption of the LTPP shall not be construed as creating any limitations upon
the right or authority of the Committee to adopt such other incentive
compensation arrangements, which arrangements may be applicable either generally
to a class or classes of individuals or specifically to a particular individual
or particular individuals.

 

7.3. Other Provisions

 

Each LTPP Award may contain such other terms and conditions not inconsistent
with the LTPP as may be determined by the Committee. In the event of any
conflict between the terms of an employment agreement by and between the Company
(or any of its Affiliates) and a Grantee and the LTPP, the terms of the
employment agreement shall govern.

 

 
4

--------------------------------------------------------------------------------

 

 

Exhibit A

 

PRIMO WATER CORPORATION
LONG-TERM PERFORMANCE PLAN
AWARD AGREEMENT

 

GRANTED TO

GRANT DATE

NUMBER OF LTPP UNITS

[Name]

 

March 20, 2017

 

[●]

 

This Long-Term Performance Plan Award Agreement (“Award Agreement”) is made
between Primo Water Corporation (the “Company”) and you, an employee of the
Company (or an Affiliate).

 

The Company maintains a Long-Term Performance Plan (the “LTPP”). The LTPP
provides for the grant of Performance Awards (as defined in the Company’s
Amended and Restated 2010 Omnibus Long-Term Incentive Plan (as amended, the
“Omnibus Plan”). The LTPP is a sub-plan of the Omnibus Plan. Each grant under
the LTPP of a Performance Award, including the LTPP Units granted under this
Award Agreement (an “LTPP Award”), is an Award under the Omnibus Plan and is
subject to all of the terms and conditions of the Omnibus Plan. You acknowledge
that the LTPP, the Omnibus Plan, and a prospectus describing the Omnibus Plan
(the “Prospectus”) have been delivered to you. Copies of the LTPP and the
Omnibus Plan are available upon request, and the terms, conditions, and
provisions of the LTPP and the Omnibus Plan are incorporated herein by
reference. When used in this Award Agreement, terms that are defined in the LTPP
or the Omnibus Plan shall have the meanings given to them in the LTPP or the
Omnibus Plan, as modified herein (if applicable).

 

The LTPP Units covered by this Award Agreement are subject to the following
terms, conditions, and provisions:

 

1.

Subject to the terms and conditions of the LTPP and this Award Agreement, the
Company awards to you the number of LTPP Units shown above. Each LTPP Unit
represents your right to receive one Share in the future upon the terms and
subject to the conditions of the LTPP and this Award Agreement.

 

2.

You acknowledge having read the Prospectus and agree to be bound by all of the
terms and conditions of the Omnibus Plan, the LTPP, and this Award Agreement.

 

3.

The LTPP Units covered by this Award shall become earned by, and payable to, you
on the following terms and subject to the following conditions:

 

 

(a)

Performance Period

 

 

(i)

The “Performance Period” for the LTPP Units shall begin on January 1, 2017 and
shall end on the earlier of a Change in Control and December 31, 2019.

 

 

(ii)

Any LTPP Units that are unearned at the end of the Performance Period shall be
immediately canceled and forfeited.

 

 
A-1

--------------------------------------------------------------------------------

 

 

 

(b)

Earning of LTPP Units

 

 

(i)

At the end of the Performance Period, 60% of the aggregate of the LTPP Units
shall be eligible to become earned based on the Company’s Adjusted EBITDA at
such time, as follows (the “EA LTPP Units”), as long as you have remained
employed with the Company or an Affiliate through such time:

 

Adjusted EBITDA

EA LTPP Units earned

$183.4 million (Target)

100%

80% of Target

50%

120% of Target

140%

Between 80% and 120% of Target

Linear interpolation applies

 

 

(ii)

At the end of the Performance Period, the remaining 40% of the aggregate of the
LTPP Units shall be eligible to become earned based on the Company’s Free Cash
Flow at such time, as follows (the “FCF LTPP Units”), as long as you have
remained employed with the Company or an Affiliate through such time:

 

Free Cash Flow

FCF LTPP Units earned

$66.4 million (Target)

100%

80% of Target

50%

120% of Target

140%

Between 80% and 120% of Target

Linear interpolation applies

 

 

(iii)

“Adjusted EBITDA” shall have the meaning set forth in the Company’s then current
credit agreements, as determined by the Committee.

 

 

(iv)

“Free Cash Flow” means net cash provided by operating activities plus
non-recurring and acquisition-related costs minus net cash used in investing
activities excluding acquisitions and intangibles, all as set fourth in the
Company’s audited consolidated financial statements, or as determined by the
Committee.

 

 

(c)

Payment of LTPP Units

 

 

(i)

Any LTPP Units that become earned pursuant to Section 3(b) immediately above
shall be payable as soon as practicable (generally within 30 days) after
becoming earned.

 

 

(ii)

You shall be entitled to receive one Share for each LTPP Unit that becomes
earned and payable.

 

 

(d)

Impact of Termination of Employment

 

Except as otherwise provided in your employment agreement, upon your termination
of employment with the Company and its Affiliates for any reason (whether
initiated by you, the Company or an Affiliate), any LTPP Units that have not
been earned pursuant to Section 3(b) above shall be immediately canceled and
forfeited.

 

4.

You shall have no voting, dividend, dividend equivalent, or other rights as a
Company stockholder with respect to the LTPP Units unless and until Shares have
become deliverable pursuant to this Award Agreement.

 

 
A-2

--------------------------------------------------------------------------------

 

 

5.

You agree that you shall comply with (and provide adequate assurance as to
future compliance with) all applicable securities laws and income tax laws as
determined by the Company as a condition precedent to the delivery of any Shares
or other amounts pursuant to this Award Agreement. In addition, you agree that,
upon request, you shall furnish a letter agreement providing that (a) you will
not distribute or resell any of said Shares in violation of the Securities Act,
(b) you will indemnify and hold the Company harmless against all liability for
any such violation, and (c) you will accept all liability for any such
violation.

 

6.

The existence of this LTPP Award shall not affect in any way the right or power
of the Company or the Company’s stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stocks ahead of, or convertible into, or otherwise affecting the Common Stock or
the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

7.

The Company may, in its sole discretion, decide to deliver any documents related
to this or future LTPP Awards that may be granted to you by electronic means.
You hereby consent to receive such documents by electronic delivery and, if
requested, agree to participate in the LTPP through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company. Any notice that either party hereto may be required
or permitted to give to the other shall be in writing and may be delivered
personally, by interoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person the Company may notify you of from
time to time; and to you at your electronic mail or postal address as shown on
the records of the Company from time to time, or at such other electronic mail
or postal address as you, by notice to the Company, may designate in writing
from time to time.

 

8.

Regardless of any action the Company takes with respect to any or all income
tax, payroll tax, or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items owed by you is
and remains your responsibility and that the Company (a) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the grant of LTPP Units, including the grant
and earning of the LTPP Units, the subsequent sale of Shares acquired upon the
earning of the LTPP Units, and the receipt of any dividends; and (b) does not
commit to structure the terms of the grant or any aspect of the LTPP Units to
reduce or eliminate your liability for Tax-Related Items. In the event the
Company determines that it must withhold any Tax-Related Items as a result of
your participation in the LTPP, you agree as a condition of the grant of the
LTPP Units to make arrangements satisfactory to the Company to enable it to
satisfy all withholding requirements, including withholding any applicable
Tax-Related Items from the pay-out of the LTPP Units. In addition, you authorize
the Company to fulfill its withholding obligations by all legal means,
including: withholding Tax-Related Items from your cash compensation the Company
pays to you; withholding Tax-Related Items from the cash proceeds, if any,
received upon sale of any Shares received in payment for your LTPP Units; and at
the time of payment, withholding Shares sufficient to meet minimum withholding
obligations for Tax-Related Items. The Company may refuse to issue and deliver
Shares or other amounts in payment of any earned LTPP Units if you fail to
comply with any withholding obligation.

 

9.

This LTPP Award is intended to be exempt from (or in the alternative to comply
with) the requirements of Section 409A, to the extent applicable.
Notwithstanding any provision of the LTPP or this Award Agreement to the
contrary, this LTPP Award shall be interpreted, operated, and administered
consistent with this intent.

 

 
A-3

--------------------------------------------------------------------------------

 

 

10.

In the event any provision of this Award Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Award Agreement, and this Award Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. This Award Agreement constitutes the final understanding between you
and the Company regarding the LTPP Units. Any prior agreements, commitments, or
negotiations concerning the LTPP Units are superseded.

 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by its duly authorized officer, and you have hereunto set your hand and agreed
to all of the terms, conditions, and provisions of this Award Agreement, all as
of the Grant Date.

 

 

 

PRIMO WATER CORPORATION

 

 

 

 

 

 

                                                                                                                                     

 

By:                                                                                                         

(Grantee Signature) 

 

[Name]

    [Title]

 

 

A-4

 

 